Citation Nr: 0335583	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  95-16 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran's VA compensation benefits are subject to 
recoupment of special separation benefits (SSB) in the amount 
of $48,833.55.

(The issue of entitlement to an initial disability rating in 
excess of 20 percent for gout is the subject of another 
remand under the same docket number.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976, and from May 1980 to September 1992.  

According to the veteran's DD Form 214, a SSB payment in the 
amount of $48,833.55 was authorized for the second period of 
active duty.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1992 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Atlanta, Georgia.

In March 1995, the veteran failed to report for a scheduled 
hearing officer hearing at the RO.

In December 1996, the veteran failed to report for a Travel 
Board hearing scheduled at the RO.  

In August 2000, the veteran's claims file was subsequently 
transferred to the VA RO in New Orleans, Louisiana.

In February 2003, the RO scheduled a Travel Board hearing for 
the veteran in March 2003.  Two weeks before the scheduled 
hearing, the veteran withdrew his request for a Travel Board 
hearing.  Therefore, no further development with regard to a 
hearing is necessary.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO did not provide the appellant a development letter on 
the issue on appeal that is consistent with the notice 
requirements of the VCAA, as clarified by Quartuccio, supra.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The CAFC found that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty 
to notify letter is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  


Inasmuch as the issue on appeal must be remanded to the VBA 
AMC, the VBA AMC will be asked to accomplish other additional 
necessary development - determining the correct amount of SSB 
and the amount of Federal income tax withheld from the 
veteran's SSB.

In December 1994, the VA RO in Atlanta, Georgia, held that 
the veteran's compensation benefits are subject to recoupment 
of the full amount of SSB.  In April 1995, the veteran 
perfected an appeal on whether his VA compensation benefits 
are subject to recoupment of SSB in the amount of $48,833.55.  
The RO suspended the recoupment of SSB because the veteran 
requested a hearing on the matter, a hearing for which he 
failed to report.  In December 1998, the RO indicated that it 
would resume recoupment of SSB.  In an October 2002 
statement, the veteran requested that VA return the amount of 
money withheld from his VA compensation that was the taxable 
part of his SSB.  

10 U.S.C.A. § 1174a (West 2002) provides for payment of SSB.  
10 U.S.C.A. § 1174(h)(2) (West 2002) currently states the 
following: 

[a] member who has received separation 
pay under this section, or severance pay 
or readjustment pay under any other 
provision of law, based on service in the 
armed forces shall not be deprived, by 
reason of his receipt of such separation 
pay, severance pay, or readjustment pay, 
of any disability compensation to which 
he is entitled under the laws 
administered by the Department of 
Veterans Affairs, but there shall be 
deducted from that disability 
compensation an amount equal to the total 
amount of separation pay, severance pay, 
and readjustment pay received, less the 
amount of Federal income tax withheld 
from such pay (such withholding being at 
the flat withholding rate for Federal 
income tax withholding, as in effect 
pursuant to regulations prescribed under 
chapter 24 of the Internal Revenue Code 
of 1986).

During the pendency of the veteran's appeal, section 653 of 
the National Defense Authorization Act for Fiscal Year 1997, 
Pub. L. 104-201, 110 Stat. 2422 (1996) amended 10 U.S.C.A. § 
1174(h)(2) and inserted the language stating "less the 
amount of Federal income tax withheld from such pay (such 
withholding being at the flat withholding rate for Federal 
income tax withholding, as in effect pursuant to regulations 
prescribed under chapter 24 of the Internal Revenue Code of 
1986)" before the period at the end of the first sentence of 
10 U.S.C.A. § 1174(h)(2).  See 10 U.S.C.A. § 1174 (West 
2002). 

Section 653 of the National Defense Authorization Act for 
Fiscal Year 1997 provided that "[t]he amendments made by 
this section [amending this section] shall take effect on 
October 1, 1996, and shall apply to payments of separation 
pay, severance pay, or readjustment pay that are made after 
September 30, 1996."  See id.  Therefore, the National 
Defense Authorization Act for Fiscal Year 1997 provided that 
the effective date of the amendment to 10 U.S.C.A. § 
1174(h)(2) was October 1, 1996.

Section 8208 of the Transportation Equity Act of the 21st 
Century, Pub. L. 105-178, 112 Stat.107 (1998) provided that 
"[t]he amendment made by section 653 of the National Defense 
Authorization Act for Fiscal Year 1997 (Public Law 104-201; 
110 Stat. 2583) to subsection (h)(2) of section 1174 of title 
10, United States Code, shall apply to any payment of 
separation pay under the special separation benefits program 
under section 1174a of that title that was made during the 
period beginning on December 5, 1991, and ending on September 
30, 1996."  See 10 U.S.C.A. § 1174 (West 2002).  

Accordingly, section 8208 of the Transportation Equity Act of 
the 21st Century provided that the current language of 10 
U.S.C. § 1174(h)(2) pertaining to the preclusion of 
recoupment by VA of the amount of Federal income tax withheld 
from SSB applies to any payment of separation pay under the 
SSB program under 10 U.S.C.A. § 1174a made during the period 
beginning on December 5, 1991, and ending on September 30, 
1996.

In this case, congressional intent with regard to the 
effective date of the amendment to 10 U.S.C.A. § 1174(h)(2) 
is clear.  It applies to any payment of separation pay under 
the SSB program under 10 U.S.C.A. § 1174a made during the 
period beginning on December 5, 1991, and ending on September 
30, 1996.  See Transportation Equity Act of the 21st Century, 
Pub. L. 105-178, § 8208, 112 Stat. 107, 495 (1998).

Therefore, the change in the law regarding 10 U.S.C.A. § 
1174(h)(2) applies to the veteran's claim since he received 
SSB during the period beginning on December 5, 1991, and 
ending on September 30, 1996.  See VAOPGCPREC 7-03.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. § §  5100, 
5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A record of his notification must be 
incorporated into the claims file.

4.  The VBA AMC should ask the veteran to 
provide any documentation showing that 
$48,833.55 is the total amount of his 
special separation benefits and, if that 
is not the correct amount, any 
documentation showing the actual total 
amount of his special separation 
benefits.  The VBA AMC should also ask 
the veteran to provide any documentation 
showing the amount of Federal income tax 
withheld from pay of his special 
separation benefits.  

If the veteran does not provide the 
requested information, the VBA AMC should 
contact the Defense Finance and 
Accounting Service in Indianapolis, 
Indiana, and ask them, if possible, to 
provide documentation showing the total 
amount of the veteran's special 
separation benefits and the amount of 
Federal income tax withheld from pay of 
his special separation benefits.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
development will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in section 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

6.  Thereafter, the VBA AMC should 
readjudicate the issue on appeal, under a 
broad interpretation of the applicable 
regulations and the CAVC decisions.  The 
VBA AMC should consider whether 
$48,833.55 is the proper amount for 
recoupment in light of any evidence 
showing the amount of Federal income tax 
withheld from pay of special separation 
benefits.  The VBA AMC should also 
address the veteran's contention as 
stated in a VA Form 21-4138 dated 
December 15, 1998, that he is entitled to 
a waiver from recoupment of any special 
separation benefits based on financial 
hardship,.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
unless otherwise notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


